Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 20 were pending and rejected in the previous application. 
Claims 1, 11, 13 and 18 have been amended.
Claims 12 and 20 have been canceled.
Claims 1 – 11 & 13 – 19 are pending in the application and have been examined. 
Claims 1 – 11 & 13 – 19 are rejected.
Response to Arguments
With respect to the claim objections, claim 11 has been amended to cure the informalities, therefore the claim objection with regards to claim 11 has been withdrawn. Applicant’s arguments with respect to claim(s) 1 & 18 under 35 U.S.C. 102 have been considered. While the amended claims have warranted a removal of the § 102 rejection, the limitations do not overcome the previous art applied and thus are rejected under § 103.
	Applicant’s arguments filed with respect to the rejections made under § 103 have been fully considered, but are not found persuasive.
	The applicant’s arguments filed 10/28/2021 states: “Peleg is directed towards monitoring resources in a water utility network. This reference does not teach or suggest claims 1 and 18, as amended, or any of the claims depending therefrom.”
	With regards to claims 1 and claims 18, the examiner argues that Peleg in view of Fitzgerald et al does teach the limitations of claim 1 & 18 in its entirety. 
	With respect to applicant’s arguments, the examiner points out, Paragraph 0052 in Peleg which states: “…if the system detects a leak and sends a leak event to 210…” & “For example, one visualization of the event data may be in the form of a graph showing flow rate over time and a highlighted portion of the increase in flow rate indicative of a leak”. Therefore, the examiner is interpreting the leak as reading on the claimed “trigger event.”
	Applicant’s arguments with respect to claims 1 – 11 & 13 – 19 under 35 U.S.C § 101 have been fully considered but are not persuasive. The invention as a whole is still 
Applicant states: 
“In the words of the Federal Circuit, the patents "describe and claim a method and system for the electronic trading of stocks, bonds, futures, options and similar products," and agreed with the district court that the claims "solve problems of prior graphical user interface devices ... in the context of computerized trading relating to speed, accuracy and usability," and that these improvements have "no pre-electronic trading analog." Thus, the claims were not abstract under step one of Alice. Further, the static price index was an "inventive concept" under step two of Alice, because it "allows traders to more efficiently and accurately place trades using this electronic trading system." 
Similarly, claims 1 and 18 solve problems relating to the speed and accuracy of water delivery, and the combination of elements in each of these claims has no pre-electronic trading analog. Thus, the claims are not abstract under step one of Alice. Further, dynamically modifying the graphical representation of the water index is an inventive concept under step two of Alice because it allows traders to more efficiently and accurately place trades based on the water index. This inventive step goes beyond the "static price index" inventive step in the above-referenced case. Accordingly, Applicant respectfully requests the 35 U.S.C. 101 rejection be removed.”
	The examiner argues that the reason Trading Technologies Int'l v. CQG, Inc., U.S. Patent Nos. 6,772,132 and 6,766,304 were found eligible in district court were current field of technology nor the base technology, therefore it is not an inventive concept.
	The examiner also argues that solving problems of “prior graphical user interface devices ... in the context of computerized trading relating to speed, accuracy and usability," made them not abstract under Alice because it was solving a fundamental problem. The speed and accuracy of water delivery is not a fundamental problem to the technology. Accordingly, the rejection is maintained. By way of dependency, the newly added claims are also rejected under 35 U.S.C. §101 are also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-11 & 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A, Prong One
Claims 1 & 18 recite a method and apparatus for communicating with signal systems. The limitations of establishing connections, receiving input signals, 
The aforementioned limitations are directed towards water related signal operations, which, given the broadest reasonable interpretation, may be interpreted as at least any one of contract or legal obligations, marketing or sales activities or behaviors, and/or business relations – in this case signal operation relations. This judicial exception is not integrated into a practical application.
Step 2A, Prong Two
In particular, claims 1 & 18 recite additional elements: computing device processors, water related input signal system, water conduit and computing device. These additional elements do not add a meaningful limitations to the invention due to their high level of generality; or rather they are implemented in such a way that they amount to no more than executing specialized instructions via generic components. Hence, the aforementioned additional elements amount to no more than limitations which represent mere instructions to apply an exception. That is, the aforementioned limitations merely invoke the generic components as a tool to perform the abstract idea, e.g. see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application and the claims are directed to an abstract idea. 
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and 
Dependents claims 2-11 & 13-17 & 19 are directed to the same abstract idea as independent claims 1 & 18. Claims 2-11 & 13-17 & 19 simply further define and specify the method in which the system works. Therefore dependent claims 2-11 & 13-17 & 19 simply further narrow the abstract ideas recited in independent claims 1 & 18.
Claims 3 & 13 also recite additional elements: water source system, electronic instrument, water based virtual instrument and exchange platform. These additional elements amount to no more than merely executing specialized instructions via generic components to implement the abstract idea. Therefore, claims 3, 12 & 13 are also ineligible. Therefore, dependent claims 2-11 & 13-17 & 19, for the same reasons presented above for independent claims 1 & 18, do not recite additional elements that integrate the abstract idea into a practical application and further do not recite significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11 & 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peleg et al (Pub. No.: WO 2011/107864 A2) in view of Fitzgerald et al (Pub. No.: CA 2739267 A1) 
	Regarding Claim 1, Peleg et al teaches: 
A method (See “method” in abstract) for communicating with disparate water-related input signal systems and generating water-related output signals (See Abstract), the method comprising: 
establishing, using one or more computing device processors (See P: 0030, “the system includes a Water Network Analysis Engine 100 composed of various software modules… The engine 100 may include one or more processing devices performing the below-described operations in response to executable instructions”), a first connection to a first water-related input signal system associated with a first water conduit; (See P: 0011-14, “…a computerized method for conserving water by monitoring a water distribution network, the water distribution network comprising a plurality of pipes and network devices such as pressure reducing valves, reservoirs, or pumps, for delivering water to consumers and a plurality of meters positioned at locations within the water distribution network. …the method includes receiving meter data from the meters, the data representing a plurality of parameters measured by the meters, the parameters including at least flow of the water through the pipes.”)
receiving, using the one or more computing device processors (See P: 0030), a first input signal on the first connection, the first input signal comprising first water data; (See P: 0011-14, “…a computerized method for conserving water by 
establishing, using the one or more computing device processors (See P: 0030), a second connection to a second water-related input signal system, the second input signal system being associated with a second water conduit; (See P: 0011-14, “…a computerized method for conserving water by monitoring a water distribution network, the water distribution network comprising a plurality of pipes and network devices such as pressure reducing valves, reservoirs, or pumps, for delivering water to consumers and a plurality of meters positioned at locations within the water distribution network. …the method includes receiving meter data from the meters, the data representing a plurality of parameters measured by the meters, the parameters including at least flow of the water through the pipes.” The examiner is interpreting the plurality of pipes to comprise of a second water conduit, resulting in second water data.)
receiving, using the one or more computing device processors (See P: 0030), a second input signal on the second connection, the second input signal comprising second water data; (See P: 0011-14, “…a computerized method for conserving water by monitoring a water distribution network, the water distribution network comprising a plurality of pipes and network devices such as pressure reducing valves, reservoirs, or pumps, for delivering water to consumers and a plurality of meters positioned at locations within the water distribution network. …the method includes receiving meter data from the meters, the data representing a plurality of parameters measured by the meters, the parameters including at least flow of the water through the pipes.” The examiner is interpreting the plurality of pipes to comprise of a second water conduit, resulting in second water data.)
establishing, using the one or more computing device processors (See P: 0030), a third connection to a computing device; (See P: 0013, “The one or more network events are reported to a user via a user interface.”) 
transmitting, using the one or more computing device processors, an output signal to the computing device, the output signal comprising a water index; (See P:0013, “The one or more network events are reported to a user via a user interface.” & See P: 0015, “In some embodiments, meter data is analyzed by statistically predicting meter data for a first meter based on other meter data from the water utility network, such as by calculating a statistical distribution of likely values for the first meter, and comparing the received meter data for the first meter with the predicted meter data for the first meter.” & P: 0042-0044, the examiner is interpreting the statistical distribution and derived ratio of actual value to predicted value as the index) 
determining, using the one or more computing device processors, the first water data associated with the first water conduit; (See P: 0014 & P: 0030-0033, “The engine 100 may include one or more processing devices performing the below-
determining, using the one or more computing device processors, the second water data associated with the second water conduit; (See P: 0014 & P: 0030-0033, “The engine 100 may include one or more processing devices performing the below-described operations in response to executable instructions. The Water Network Analysis Engine 100 analyzes data received from different meters, sensors, reading devices, or other data pertaining to a distribution network… Operation Data 102 includes asset management information, and may be any information in a digital format on operations performed by the network operator that can be correlated with meter readings to determine or refute an anomaly.”)
determining, using the one or more computing device processors, water use metric data; (See P: 0019, “The water utility network event data may have been identified as a result of analysis of the meter data and secondary data, the secondary data representing one or more conditions affecting consumption of water in a region serviced by the water utility network.” & P: 0038-0039)
modifying, using the one or more computing device processors, the water use metric data; (See P: 0038-0039, “The data may be sent directly from the meters or collections of meters in the network, or the data may come from a Network  and 
computing, using the one or more computing device processors, the water index based on the first water data, the second water data, and the water use metric data, wherein unusable water volume data or waste water volume data is not used in computing the water index; (See P: 0015, “In some embodiments, meter data is analyzed by statistically predicting meter data for a first meter based on other meter data from the water utility network, such as by calculating a statistical distribution of likely values for the first meter, and comparing the received meter data for the first meter with the predicted meter data for the first meter.” & P: 0042-0044, “In various embodiments the threshold is: (1) a statistical confidence level, computed based on the distribution of deviations from the correlation in the historical data, such as a specified multiple of the standard deviation; or (2) a constant, above which the system detects an anomaly. In some embodiments, the ratio of the actual value to the predicted value is analyzed, rather than the difference between the two; it is to be understood that the term "difference" is used to refer equally, in the case of such embodiments, to this ratio.”)
configuring one or more parameters of a computing device to display a graphical representation of the water index. (See P: 0052, “For example, if the system detects a leak and sends a leak event to 210, the system provides the event data 
receiving a trigger event associated with the first water data or the second water data; (See P: 0052, “For example, if the system detects a leak and sends a leak event to 210, the system provides the event data from the event record and the visualization of the data through maps, graphs and the like to show…”)
dynamically modifying the graphical representation of the water index based on the trigger event; (See P: 0052, “For example, if the system detects a leak and sends a leak event to 210, the system provides the event data from the event record and the visualization of the data through maps, graphs and the like to show… For example, one visualization of the event data may be in the form of a graph showing flow rate over time and a highlighted portion of the increase in flow rate indicative of a leak, to help the user focus on important aspects of the event.”)
However, Peleg et al does not teach the following limitations creating an exchangeable electronic instrument is created based on the water index, and exchanging the exchangeable electronic instrument on an exchange platform.
However, with respect to the aforementioned limitations, Fitzgerald et al teaches an exchangeable electronic instrument, and an exchange platform. (See “carbon credit,” “carbon credit exchange” and “options exchange” in P: 0023 and “a mechanism for applying incentives to any type of activity where the true cost of 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the water index method, of Peleg in view of Fitzgerald, to include an exchangeable electronic instrument and an exchange platform, as taught by Fitzgerald, in order to limit the amount of energy that any particular entity can consume. (P: 0002, Fitzgerald)
	Regarding Claim 5, Peleg et al in view of Fitzgerald et al teaches the limitations of Claims 1, Peleg et al further teaches: 
The method of claim 1 (See “method” in abstract), wherein input signals are received from more than two water-related input signal systems, the input signals comprise water data associated with the more than two water-related input signal systems. (See P: 0011-14, “…a computerized method for conserving water by monitoring a water distribution network, the water distribution network comprising a plurality of pipes and network devices such as pressure reducing valves, reservoirs, or pumps, for delivering water to consumers and a plurality of meters positioned at locations within the water distribution network. …the method includes receiving meter data from the meters, the data representing a plurality of parameters measured by the meters, the parameters including at least flow of the water through the pipes.” The examiner is interpreting the plurality of pipes to comprise more than two water related signal systems.)
	Regarding Claim 6, Peleg et al in view of Fitzgerald et al teaches the limitations of Claims 1, Peleg et al further teaches:
The method of claim 1 (See “method” in abstract), wherein the water index is based on a type of water. (See P: 0015, “In some embodiments, meter data is analyzed by statistically predicting meter data for a first meter based on other meter data from the water utility network, such as by calculating a statistical distribution of likely values for the first meter, and comparing the received meter data for the first meter with the predicted meter data for the first meter.” & P: 0038, “In one embodiment, elements 200 and 201 may be any suitable resource distribution network, such as a municipal, rural, or wholesaler water utility network, liquid distribution network in a factory or other large building, or naval vessel, or any suitable resource collection network such as a sewer system.)
	Regarding Claim 7, Peleg et al in view of Fitzgerald et al teaches the limitations of Claims 1, Peleg et al further teaches: 
The method of claim 1 (See “method” in abstract), wherein the water index is based on a type of water-related application. (See P: 0015, “In some embodiments, meter data is analyzed by statistically predicting meter data for a first meter based on other meter data from the water utility network, such as by calculating a statistical distribution of likely values for the first meter, and comparing the received meter data for the first meter with the predicted meter data for the first meter.” & P: 0038, “In one embodiment, elements 200 and 201 may be any suitable resource distribution network, such as a municipal, rural, or wholesaler water utility network, liquid distribution network in a factory or other large building, or naval vessel, or any suitable resource collection network such as a sewer system.)
	Regarding Claim 8, Peleg et al in view of Fitzgerald et al teaches the limitations of Claims 1, Peleg et al further teaches:
The method of claim 1 (See “method” in abstract), wherein the water use metric data comprises a water consumption volume. (See P: 0019, “The water utility network event data may have been identified as a result of analysis of the meter data and secondary data, the secondary data representing one or more conditions affecting consumption of water in a region serviced by the water utility network.”)
	Regarding Claim 9, Peleg et al in view of Fitzgerald et al teaches the limitations of Claims 1, Peleg et al further teaches:
The method of claim 1 (See “method” in abstract), wherein the first water data or the second water data is based on at least one of a water pipe level, a dam level, a river flow level, a snow level, a river height level, a precipitation level, a rainfall level, a cloud cover level, a temperature level, or a humidity level. (P: 0034, “Monitored water distribution systems produce vast amounts of time dependent data such as, but not limited to, hydraulic indicators such as flow, pressure, and reservoir level, and quality indicators such as chlorine, turbidity, pH, and others”)
	Regarding Claim 10, Peleg et al in view of Fitzgerald et al teaches the limitations of Claims 1, Peleg et al further teaches: 
The method of claim 1 (See “method” in abstract), wherein the first water data comprises a first supply volume and the second water data comprises a second supply volume. (See P: 0038, “Water distribution systems, represented by elements 200 and 201, are one or more connected water distribution systems, or water distribution systems located in different areas with few or no connections 
	Regarding Claim 11, Peleg et al in view of Fitzgerald et al teaches the limitations of Claims 1, Peleg et al further teaches:
The method of claim 1 (See “method” in abstract), wherein the water index comprises the water index being relative to an index associated with a commodity. (See P: 0015, “In some embodiments, meter data is analyzed by statistically predicting meter data for a first meter based on other meter data from the water utility network, such as by calculating a statistical distribution of likely values for the first meter, and comparing the received meter data for the first meter with the predicted meter data for the first meter.” & P: 0042-0044, “In various embodiments the threshold is: (1) a statistical confidence level, computed based on the distribution of deviations from the correlation in the historical data, such as a specified multiple of the standard deviation; or (2) a constant, above which the system detects an anomaly. In some embodiments, the ratio of the actual value to the predicted value is analyzed, rather than the difference between the two; it is to be understood that the term "difference" is used to refer equally, in the case of such embodiments, to this ratio.” The examiner is interpreting the commodity as water.)
	Regarding Claim 13, Peleg et al in view of Fitzgerald et al teaches the limitations of Claims 1, Peleg et al further teaches:
The method of claim 1 (See “method” in abstract), 
A water index. (See rejection of claim 1)
However, Peleg et al does not teach the following limitations wherein a water-based virtual instrument is exchanged on the exchange platform, and wherein the water-based virtual instrument is based on the water index.
However, with respect to the aforementioned limitations, Fitzgerald et al teaches a water based exchangeable electronic instrument, and an exchange platform. (See “carbon credit exchange” and “options exchange” in P: 0023) & (See “water credits” in P: 0083) 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the water index method, of Peleg in view of Fitzgerald, to include a water based exchangeable electronic instrument and an exchange platform, as taught by Fitzgerald, in order to limited the amount of energy that any particular entity can consume. (P: 0002, Fitzgerald)
	Regarding Claim 14, Peleg et al in view of Fitzgerald teaches the limitations of Claims 13, Peleg et al further teaches:
The method of claim 13 (See “method” in abstract), 
Water Consumption. (See rejection of claim 1)
However, Peleg et al does not teach the following limitations wherein the water-based virtual instrument is associated with a present or future consumption of water. 
However, with respect to the aforementioned limitations, Fitzgerald et al teaches a water based exchangeable electronic instrument that is associated with water consumption, and an exchange platform. (See “carbon credit exchange” and water by utility B the corresponding credit balance in the account of the homeowner changes to reflect the consumption of the different credits.”) 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the water index method, of Peleg in view of Fitzgerald, to include a water based exchangeable electronic instrument associated with water consumption and an exchange platform, as taught by Fitzgerald, in order to limited the amount of energy that any particular entity can consume. (P: 0002, Fitzgerald)
	Regarding Claim 15, Peleg et al in view of Fitzgerald et al teaches the limitations of Claims 1, Peleg et al further teaches: 
The method of claim 1 (See “method” in abstract), further comprising: 
determining, using the one or more computing device processors, a first computation technique, wherein the first computation technique is used for computing the water index; (See P: 0015, “In some embodiments, meter data is analyzed by statistically predicting meter data for a first meter based on other meter data from the water utility network, such as by calculating a statistical distribution of likely values for the first meter, and comparing the received meter data for the first meter with the predicted meter data for the first meter.” & P: 0042-0044, the 
determining, using the one or more computing device processors, a triggering event for modifying the first computation technique; (See P: 0038-0039, “additionally the data could be enriched by Data Preparation Engine 204 to, for example, add or calculate new types of data such as morning and evening consumption data… Additionally, Data Preparation Engine 204 prepares data for analysis by removing data not reflecting the actual performance of the network or reflecting a transient phenomenon that system designers or network managers have decided not to address; methods commonly known in the art may be applied to "smooth" the data collected from the network.” The examiner is interpreting the trigger event as collection of data from a network, causing modification to the collected data by ‘smooth’-ing for viewing.) and 
modifying, using the one or more computing device processors, based on the triggering event, at least one component of the first computation technique. (See P: 0038-0039, “additionally the data could be enriched by Data Preparation Engine 204 to, for example, add or calculate new types of data such as morning and evening consumption data… Additionally, Data Preparation Engine 204 prepares data for analysis by removing data not reflecting the actual performance of the network or reflecting a transient phenomenon that system designers or network managers have decided not to address; methods commonly known in the art may be applied to "smooth" the data collected from the network.” The examiner is 
	Regarding Claim 16, Peleg et al in view of Fitzgerald et al teaches the limitations of Claims 1, Peleg et al further teaches:
The method of claim 1 (See “method” in abstract), further comprising modifying, using the one or more computing device processors, the first water data based on the first water supply volume associated with the first water conduit, and modifying, using the one or more computing device processors, the second water data based on the second water supply volume associated with the second water conduit. (See P: 0011-14 & See P: 0038-0039, “The data may be sent directly from the meters or collections of meters in the network, or the data may come from a Network Interface Database 203; additionally the data could be enriched by Data Preparation Engine 204 to, for example, add or calculate new types of data such as morning and evening consumption data… Database 203 is sent to Data Preparation Engine 204. Data Preparation Engine 204 organizes and formats received data to be further processed.”)
	Regarding Claim 17, Peleg et al in view of Fitzgerald et al teaches the limitations of Claims 1, Peleg et al further teaches:
The method of claim 16 (See “method” in abstract), wherein the first water supply volume comprises a first relative water supply volume associated with the first water conduit with respect to a total water supply volume in a region associated with the first water conduit, and wherein the second water supply volume comprises a second relative water supply volume associated with the second water conduit with respect to the total water supply volume in the region, the region also being associated with the second water conduit. (See P: 0011-14, “... the water distribution network comprising a plurality of pipes and network devices such as pressure reducing valves, reservoirs, or pumps, for delivering water to consumers and a plurality of meters positioned at locations within the water distribution network…the method includes receiving meter data from the meters...” & See P: 0038, “Water distribution systems, represented by elements 200 and 201, are one or more connected water distribution systems, or water distribution systems located in different areas with few or no connections between them… Water Network 200 and Water Network 201 send time-dependent data representative of the network, such as water flow, pressure, turbidity, reservoir level, chlorine level, and pH level.” The examiner is interpreting reservoir level as a supply volume.)
	Regarding Claim 18, Peleg et al teaches:
An apparatus (See “monitoring resource distribution systems” in P: 0002) for communicating with disparate water-related input signal systems and generating water-related output signals (See Abstract), the apparatus comprising one or more computing device processors configured for: 
establishing a first connection to a first water-related input signal system, the first input signal system being associated with a first water conduit; (See rejection of claim 1)
receiving a first input signal on the first connection, the first input signal comprising first water data; (See rejection of claim 1)
establishing a second connection to a second water-related input signal system, the second input signal system being associated with a second water conduit; (See rejection of claim 1)
receiving a second input signal on the second connection, the second input signal comprising second water data; (See rejection of claim 1)
establishing a third connection to a computing device; (See rejection of claim 1)
transmitting an output signal to the computing device, the output signal comprising a water index; (See rejection of claim 1)
determining the first water data associated with the first water conduit; (See rejection of claim 1)
determining the second water data associated with the second water conduit; (See rejection of claim 1)
determining water use metric data; (See rejection of claim 1) and 
computing the water index based on the first water data, the second water data, and the water use metric data, (See rejection of claim 1)
wherein one or more parameters of a computing device are configured to display a graphical representation of the water index. (See rejection of claim 1)
configuring one or more parameters of a computing device to display a graphical representation of the water index; (See rejection of claim 1)
receiving a trigger event associated with the first water data or the second water data; (See rejection of claim 1)
dynamically modifying the graphical representation of the water index based on the trigger event; (See rejection of claim 1)
creating an exchangeable electronic instrument based on the water index; (See rejection of claim 1) and 
exchanging the exchangeable electronic instrument on an exchange platform. (See rejection of claim 1)
	Regarding Claim 19, Peleg et al in view of Fitzgerald et al teaches the limitations of Claims 18, Peleg et al further teaches:
The apparatus of claim 18, wherein the one or more computing device processors are further configured for: 
modifying, using the one or more computing device processors, the first water data based on the first water supply volume associated with the first water conduit, (See rejection of claim 1) and
modifying, using the one or more computing device processors, the second water data based on the second water supply volume associated with the second water conduit, (See rejection of claim 1) and 
wherein the water index is computed using the modified first water data and the modified second water data. (See rejection of claim 1)	

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Peleg et al (Pub. No.: WO 2011/107864 A2) in view of Fitzgerald et al (Pub. No.: CA 2739267 A1) in view of Higgins et al (Pub. No.: US 2011/0301766 A1) 
	Regarding Claim 2, Peleg et al in view of Fitzgerald et al teaches the limitations of Claims 1, Peleg et al further teaches:
The method of claim 1 (See “method” in abstract), 
a consumable water weighting factor used for modifying the water use metric or the water index. (See rejection of claim 1)
However, Peleg et al does not teach the following limitations wherein a consumable water weighting factor used for modifying the water use metric or the water index is associated with electro-thermal cooling associated with water.
However, with respect to the aforementioned limitations, Higgins et al teaches metrics and factors associated with cooling associated with water. (See P: 0083-0084, “As output is lowered, chilled water flow, chilled water Delta T, and other factors become unpredictable often resulting in low Delta T… now that the chilled water valves are partially closed, the chilled water absorbs less heat from the air as it flows through the air handlers 124 at a higher rate than necessary as evidenced by the lower than design Delta T.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the method, of Peleg in view of Fitzgerald, to include metrics and factors associated with cooling associated with water, as taught by Higgins, in order to receive data associated with the one or more chilled water plant components. (Abstract, Higgins)
	Regarding Claim 3, Peleg et al in view of Higgins et al teaches the limitations of Claims 2, Peleg et al further teaches: 
The method of claim 2 (See “method” in abstract), 
Water received from a water source system. (See rejection of claim 1)
 wherein at least a portion of the water, received from a water source system, at a system that performs the electro-thermal cooling of the water, is returned to the water source system.
However, with respect to the aforementioned limitations, Higgins et al teaches metrics and factors associated with cooling associated with water and water returning to its primary loop. (See P: 0083-0084 & P: 0081, “The chilled water then leaves the secondary loop 108 and returns to the primary loop 104 at the higher temperature.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the method, of Peleg in view of Fitzgerald, to include metrics and factors associated with cooling associated with water and water returning to its primary source, as taught by Higgins, in order to receive data associated with the one or more chilled water plant components. (Abstract, Higgins)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Peleg et al (Pub. No.: WO 2011/107864 A2) in view of Fitzgerald et al (Pub. No.: CA 2739267 A1) in view of Sung et al (Pub. No.: KR 100526140 B1) 
	Regarding Claim 4, Peleg et al in view of Fitzgerald et al teaches the limitations of Claims 1, Peleg et al further teaches:
The method of claim 1 (See “method” in abstract), 
A plurality of conduits. (See rejection of Claim 1)
 wherein the first water conduit is associated with a first width and wherein the second water conduit is associated with a second width.
However, with respect to the aforementioned limitations, Sung et al teaches a width associated with a conduit. (See Tech-Solution 1st paragraph: “width of the conduit 11 is narrowed”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the conduits, of Peleg in view of Fitzgerald, to include an associated width, as taught by Sung, in order to accurately measure the amount of fluid, such as water. (Abstract, Sung)

	
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OGHOSAMAMWEN AGBONLAHOR whose telephone number is (571)270-1295. The examiner can normally be reached on 8:00AM - 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the 

/OGHOSAMAMWEN AGBONLAHOR/ 
Examiner 
Art Unit 3628 

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628